Citation Nr: 0315954	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  91-35 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 40 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to February 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1991 RO decision that granted service connection 
and a 20 percent rating for a low back disability (described 
as degenerative disk disease at L5-S1 with wedging at L4).  
The veteran appealed for a higher rating for the condition.

In September 1997, the Board denied the claim.  The veteran 
then appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In December 1998, the Court issued 
a decision vacating the Board's decision and remanding the 
matter to the Board for further action.  In August 1999, the 
Board again denied the claim.  The veteran appealed this 
decision to the Court.  In June 2000, a joint motion was 
filed by the parties (the veteran and the VA Secretary), 
requesting that the Court vacate and remand the Board's 
decision.  This motion was granted by a June 2000 Court 
order.  In February 2001, the Board remanded the case to the 
RO for additional development.  

In July 2002, the RO granted a higher rating, to 40 percent, 
for the low back disability.  However, the claim for an even 
higher rating remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


REMAND

The Board's last remand requested that the RO schedule the 
veteran for VA orthopedic and neurological examinations, and 
obtain outstanding medical records relating to the low back 
condition.  

In September 2001, the RO sent correspondence to the veteran 
requesting that he provide the names and addresses of medical 
care providers who have treated him for his low back 
disorder.  No response to this request was received.  In 
April 2002, the veteran was scheduled for both VA orthopedic 
and neurological examinations, but he failed to report for 
these examinations.  In a May 2002 letter to his attorney, 
the veteran said he did not receive notification of the 
scheduled examinations.  He also indicated that his treatment 
was through the VA.  In July 2002, a VA examination of the 
spine was conducted.  The examination noted that the veteran 
has been prescribed a back brace and walked with a cane, and 
he performed only minimal low back motion, although the 
examiner commented that such extreme loss of motion was not 
consistent with the overall clinical picture.  At this 
examination, the veteran also reported that since service his 
treatment had been through the VA.

In the judgment of the Board, another remand is required to 
obtain VA treatment records, and for additional VA 
examinations which provide all orthopedic and neurological 
findings necessary for rating the low back disability under 
the old and recently revised rating code for intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002 and 67 Fed. Reg. 54345-54349 (2002)).  

Accordingly, this case is remanded for the following:

1.	The RO should ask the veteran and his 
attorney to identify VA facilities 
where the veteran has received 
treatment for a back disability since 
discharge from the service in February 
1990.  The RO should then obtain 
copies of the related medical records 
which are not already on file.  

2.	Thereafter, the RO should then have 
the veteran undergo VA orthopedic and 
neurological examinations to determine 
the severity of his low back 
disability (last described for rating 
purposes as degenerative disc disease 
of L5-S1 with wedging of L4).  The 
claims folder should be provided to 
and reviewed by the examiners.  All 
findings necessary for rating 
intervertebral disc syndrome under the 
old and new criteria of Diagnostic 
Code 5293 should be provided (i.e., a 
full description of orthopedic and 
neurological manifestations 
attributable to low back 
intervertebral disc syndrome, and the 
yearly frequency and duration of any 
"incapacitating episodes").  Any 
objective signs of pain on motion of 
the low back should be described, and 
the examiners should comment on the 
degree of any additional limitation of 
motion due to pain on use.  The 
examiners should also note whether the 
veteran does or does not have a 
vertebral body deformity of L4 by 
radiographic study.  

3.	After the above action is completed, 
the RO should review the claim for a 
rating higher than 40 percent for a 
low back disability.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


